Citation Nr: 1401179	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-13 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of burns to both hands.  

2.  Entitlement to service connection for avascular necrosis of both hips.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right hip replacement surgery with leg length discrepancy.

4.  Entitlement to service connection for knee, back, and sciatica conditions as secondary to right hip replacement surgery with leg length discrepancy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2012 rating decision denied compensation under the provisions 38 U.S.C.A. § 1151 for right hip replacement surgery in November 1999 at a VA facility and service connection for knee, back and sciatica conditions claimed as secondary to the right hip replacement.  

The Veteran testified at a videoconference hearing before the undersigned in July 2013.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for arthritis of both hands has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for avascular necrosis of both hips, entitlement to compensation under 38 U.S.C.A. § 1151 for right hip replacement surgery with leg length discrepancy, and service connection for knee, back, and sciatica conditions secondary to the right hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On July 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for the residuals of burns of both hands and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of service connection for the residuals of burns of both hands is dismissed.

REMAND

Concerning the claim for service connation for bilateral hip avascular necrosis, the record reveals the Veteran has reported receiving Social Security Administration (SSA) disability benefits for that disability since 2001.  Records from SSA are not contained in the claims file or electronic file.  Such should be requested on remand.

At his July 2013 hearing, the Veteran was given a 60-day abeyance period to obtain pertinent treatment records from private physicians; however, no such records have been submitted.  As this matter is being remanded anyway, he should be provided an opportunity to provide a release form for the indicated outstanding private treatment records.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A November 2012 rating decision denied entitlement to compensation under the provisions 38 U.S.C.A. § 1151 for right hip replacement surgery in November 1999 at a VA facility, and denied the claims for service connection for knee, back and sciatic conditions, claimed as secondary to the section 1151 right hip claim.  In February 2013, the Veteran submitted expressed his disagreement on the right hip replacement claim and arguing that his knee, back, and sciatica disabilities are secondary to the right hip replacement.  Such document is sufficient to constitute a notice of disagreement with the November 2012 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that when a claimant submits a notice of disagreement and the RO has not issued a statement of the case (SOC) on that issue, remand for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the statement of the case, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

2.  Request that the Veteran submit a completed release form for any private treatment he has received regarding his bilateral hip disability.  After securing the necessary release, all relevant records identified should be requested.   If the requested records are not available, the Veteran should be notified of such.

3.  Obtain relevant VA treatment records regarding his bilateral hip disability dating since November 2012.

4.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim for service connection for avascular necrosis of both hips, remains denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  Thereafter, the issue should be returned to the Board if in order.

5.  Issue the Veteran an SOC on the claims of entitlement to compensation under the provisions 38 U.S.C.A. § 1151 for right hip replacement surgery in November 1999 at a VA facility, and secondary service connection for knee, back and sciatic conditions so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


